

116 S4928 IS: Educating for Democracy Act of 2020
U.S. Senate
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4928IN THE SENATE OF THE UNITED STATESNovember 30, 2020Mr. Coons (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to make grants to support educational programs in civics and history, and for other purposes.1.Short titleThis Act may be cited as the Educating for Democracy Act of 2020.2.PurposesThe purposes of this Act are—(1)to support local educational agencies, elementary schools, and secondary schools in selecting and making available to all students innovative, engaging curricula and programs in civics and history that prepare them to understand American Government and engage in American democratic practices as citizens and residents of the United States;(2)to provide resources to institutions of higher education for the purposes of offering effective professional development opportunities to enable and encourage teachers to deliver instruction that engages students in learning civics and history;(3)to provide resources to nonprofit organizations that have developed, or are developing, programs in civic education that incorporate practices that are proven to be effective in engaging students, and to assist in making such curricula and programs more widely available to schools and students, particularly in rural and inner-city urban areas that have traditionally been underserved by civic learning programs;(4)to provide resources to continue and expand research into practices, methods, and approaches that are effective in instructing elementary and secondary school students in civics and history; and(5)to encourage participation in the National Assessment of Educational Progress assessments in civics and history in grades 4, 8, and 12, using a methodology sufficient to provide accurate State-level data on student proficiency in civics and history disaggregated so as to have statistical significance for every State.3.General provisions(a)In generalFrom amounts made available under section 10 the Secretary of Education is authorized to carry out the civics education grant programs described in sections 4 through 7.(b)ApplicationTo be considered for a grant under this Act, an eligible entity shall submit to the Secretary of Education an application at such time, in such manner, and containing such information as the Secretary may require.(c)Grant durationEach grant under this Act shall be awarded for a period of not less than 3 years.(d)PriorityExcept as otherwise provided in this Act, the Secretary shall prioritize the award of grants to eligible entities that demonstrate the greatest potential to—(1)improve knowledge and engagement among students traditionally underserved by comprehensive civic education and American history programs, including rural and inner-city urban students, English learners, students who have not completed high school, and other such students;(2)close gaps in civic knowledge and achievement among students of different income levels, racial and ethnic groups, and native languages;(3)improve performance on the National Assessment of Educational Progress assessments in civics and history among students in grades 4, 8, and 12;(4)integrate evidence-based practices for promoting student proficiency and engagement in civics; and(5)provide cost-effective, scalable delivery of programs and services.4.Grants to States(a)Program authorizedThe Secretary of Education is authorized to make grants to States, on a competitive basis, to support educational programs in civics and history in accordance with this section.(b)Grant amountThe amount of each grant to a State under this section shall be proportional to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in every State that receives a grant under this section.(c)State reservationA State that receives a grant under this section may reserve not more than 5 percent of the amount of the grant for—(1)administrative costs of carrying out the State’s responsibilities under this section; and(2)monitoring and evaluating programs and activities supported with the grant.(d)Subgrants to local educational agenciesA State that receives a grant under this section shall use not less than 95 percent of the amount of the grant to make subgrants, on a competitive or formula basis, to local educational agencies within the State to assist such agencies in carrying out programs to improve the achievement of elementary and secondary school students in the fields of civics and history.(e)Supplement not supplantA State shall use a grant under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds.(f)Contents of applicationAs part of the application required under section 3(b), a State shall include a plan describing how the State intends to use the grant under this section. Each State plan shall include, at a minimum, the following:(1)An explanation of how the State will use the grant to supplement, and not supplant, other public funds provided for educational programs in civics and history.(2)Plans to address civics and history achievement gaps among students of different income levels, racial and ethnic backgrounds, and native languages.(3)Plans to improve civics and history achievement among traditionally underserved students, including rural and urban students and English learners.(4)Plans for making subgrants to local educational agencies as required under subsection (d), including—(A)details of how the State intends to distribute funding to local educational agencies, whether by competition or through a formula-based system;(B)how the State’s approach to distributing funds to local educational agencies will take into account requirements of paragraphs (1) through (3);(C)criteria by which local educational agencies’ applications for funding will be evaluated, including how such applications will take into account the requirements of paragraphs (1) through (3);(D)how the State will ensure that local educational agencies will use grant funds to supplement, and not supplant, other public funding for educational programs in civics and history; and(E)how the State will evaluate and hold local educational agencies accountable for improved student knowledge and achievement in civics and history.(5)An assurance that the State will participate in the National Assessment of Educational Progress assessments in civics and history in grades 4, 8, and 12.(6)In the case of a State applying to renew a grant previously received under this section, an evaluation of the effectiveness of the activities carried out using the previous grant, which shall be based on the results of the most recent National Assessment of Educational Progress assessment in civics and history, to the extent the results of such assessment are available at the time of the State’s application.5.Grants to nonprofit organizations(a)Program authorizedThe Secretary of Education is authorized to make grants to qualified nonprofit organizations, on a competitive basis, to assist such organizations in developing or expanding access to evidence-based curricula, instructional models, and other educational programs to enhance student knowledge and achievement in civics and history in elementary schools and secondary schools.(b)Contents of applicationAs part of the application required under section 3(b), a qualified nonprofit organization shall include a proposal that demonstrates how the activities proposed to be carried out with the grant under this section will enhance student knowledge and achievement in civics and history in elementary schools and secondary schools.(c)Priority of awardsIn awarding grants under this section, the Secretary shall give priority to qualified nonprofit organizations that propose to use the grant to develop or expand access to curricula, instructional models, and other educational programs that—(1)address the learning needs of traditionally underserved students, including rural and inner-city urban students and English learners; and(2)incorporate evidence-based practices to enhance student learning and engagement in civics and history.6.Grants to institutions of higher education(a)Program authorizedThe Secretary of Education is authorized to make grants to institutions of higher education, on a competitive basis, to assist such institutions in developing and implementing programs to train elementary and secondary school teachers in methods for instructing and engaging students in civics and history.(b)Contents of applicationAs part of the application required under section 3(b), an institution of higher education shall include a proposal demonstrating that the institution—(1)has the ability to train elementary and secondary school teachers to provide comprehensive civics education;(2)is familiar with research on practices that are proven to contribute to effective instruction in civics and history and will incorporate such research into the training provided to teachers using the grant; and(3)will use the grant to make training in civics education available to elementary and secondary school teachers in the State or geographic region served by the institution.(c)Priority of awardsIn awarding grants under this section, the Secretary shall give priority to institutions of higher education that propose to use the grant to carry out training programs for teachers that—(1)address the specific needs of teachers working with traditionally underserved students, including rural and inner-city urban students and English learners; and(2)incorporate evidence-based practices for improving the ability of teachers to provide effective instruction in civics and history.7.Research grants(a)Program authorizedThe Secretary of Education is authorized to make grants, on a competitive basis, to qualified researchers to research and evaluate—(1)elementary and secondary school students’ knowledge of civics and history; and(2)effective instructional practices and educator professional development in the fields of civics and history.(b)Contents of applicationAs part of the application required under section 3(b), a qualified researcher shall include a description of the project to be funded with the grant under this section. The description of the project shall include a separate section that describes how the project may directly or indirectly affect civics education generally, which may include effects such as—(1)achieving the full participation of women, persons with disabilities, and underrepresented minorities in civics and history education;(2)increasing public civic literacy and civic engagement;(3)developing a diverse educator workforce; or(4)other such effects.(c)Priority of awardsIn awarding grants under this section, the Secretary shall give priority to qualified researchers who propose to carry out activities that will benefit historically underserved communities, including rural and inner-city urban communities and communities of English learners.8.National Assessment of Educational ProgressSection 303(b) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9622(b)) is amended—(1)in paragraph (2)—(A)by redesignating subparagraphs (D) through (H) as subparagraphs (E) through (I) respectively;(B)by inserting after subparagraph (C) the following:(D)conduct a national assessment, using a methodology sufficient to provide accurate, disaggregated, statistically significant State-level data on student proficiency for every State, on student academic achievement in public and private elementary schools and secondary schools at least once every 2 years, in grades 4, 8, and 12 in civics and history;; and(C)in subparagraph (E), as so redesignated, by striking history, geography, civics and inserting geography; and(2)in paragraph (3)(A)—(A)in clause (i), by striking (2)(E) and inserting (2)(F);(B)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;(C)by inserting after clause (ii) the following:(iii)shall conduct biennial State academic assessments of student achievement in civics and history in grades 4, 8, and 12, as described in paragraph (2)(D); and(D)in clause (iv), as so redesignated, by striking (2)(D) and inserting (2)(E).9.DefinitionsIn this Act:(1)The term civics, when used with respect to an educational program, means a program that addresses the following:(A)Acquisition of civic knowledge, including an understanding of the history, heritage, civic life, and civic institutions of the United States.(B)Acquisition of civic skills, such as the ability to analyze text and determine the reliability of sources and an understanding of the ways in which civic institutions operate and how individuals may be involved in civic life.(C)Acquisition of civic dispositions, values such as appreciation for free speech, civil discourse, tolerance and inclusion, and understanding perspectives that differ from one’s own as well as a disposition to be civically engaged.(D)Development of civic behaviors, including civic habits and practices such as voting, serving on juries, engagement in deliberative discussions, volunteering, attending public meetings, and other activities related to civic life.(2)The term eligible entity means—(A)with respect to grant program under section 4, a State;(B)with respect to the grant program under section 5, a qualified nonprofit organization;(C)with respect to the grant program under section 6, an institution of higher education; and(D)with respect to the grant program under section 7, a qualified researcher.(3)The term evidence-based practices means practices proven to contribute to the effectiveness of educational programs in civics, including—(A)innovative and engaging classroom instruction in civics, Government, and history;(B)service learning and student civic projects linked to classroom learning;(C)learning through participation in models and simulations of democratic processes and experiential learning;(D)guided classroom discussion of current issues and events;(E)meaningful participation in school governance; and(F)instruction in media literacy.(4)The term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)The term National Assessment of Educational Progress means the National Assessment of Educational Progress carried out under section 303(b) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)).(6)The term qualified nonprofit organization means an organization that—(A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and which is exempt from taxation under section 501(a) of such Code; and(B)has experience developing curricula, instructional models, and other educational programs for students in elementary schools and secondary schools.(7)The term qualified researcher means—(A)a nonprofit organization that has ability and capacity to carry out scientifically valid research; or(B)an individual affiliated with such an organization.(8)The terms English learner, elementary school, local educational agency, secondary school, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).10.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2021 and each of the 5 succeeding fiscal years—(1)$600,000,000 to carry out section 4;(2)$200,000,000 to carry out section 5;(3)$150,000,000 to carry out section 6; and(4)$50,000,000 to carry out section 7.